             ~                   ~

                                                                                           Brendan B. Gilmartin
685 3rd Avenue • 18th Floor •New York, NY • 10017                                      direct dial (212) 999-7117
tel 212-999-7100 •fax 212-999-7139 • wshblaw.com                                 email bgilmartin@wshblaw.com




     August 7, 2019


     VIA ECF                                                     Conference Date: August 29, 2019
     The Honorable Lorna G. Schofield
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 640
     New York, NY 10007

             Re:     Tibor Kiss v. Clinton Green North LLC et al.
                     Docket No.: 17-cv-10029(LGS)
                     Pre-Motion Letterfor Summary Judgment

     Dear Judge Schofield:
     We represent the defendant/third party defendant Judy Painting Corp. ("Judy") in the above
     referenced lawsuit. We write this letter motion to request the Court dismiss all of the plaintiffs
     claims and all cross claims and third party claims against Judy. Specifically, the claims against
     Judy should be dismissed because (a) they are barred by the N.Y. Workers' Compensation Law
     since plaintiff qualifies as a "special employee" of Judy; (b) Judy is not a proper statutory
     defendant; (c) Judy was not actively negligent; (d) the Industrial Code sections alleged by
     plaintiff are inapplicable andJor were not violated; and (e) the owner's contractual
     indemnification claim has no evidentiary basis.
                          Plaintiff Was a "Special Employee" ofJudy Painting Corp.
     Pursuant to §§ 11 and 29(6), if an employee sustains an injury which arises out of and in the
     course of his employment, the employee's exclusive remedy against his employer is one for
     workers' compensation benefits. See N.Y. Workers'Comp. Law ~~ 11 and 29(6). This bar extends
     to plaintiffs that can be classified as "special employees".
     A general employee of one employer may also be in the special employ of another,
     notwithstanding the general employer's responsibility for payment of wages and for maintaining
     workers' compensation and other employee benefits. Thompson v. Grumman Aerospace Corp.,
     78 N.Y.2d 553(N.Y. 1991). "General employment is presumed to continue, but this presumption
     is overcome upon clear demonstration of surrender and control by the general employer and
     assumption of control by the special employer." Id. "Only where the defendant is able to
     demonstrate conclusively that it has assumed. exclusive control over the manner, details, and
     ultimate result of the employee's work will summary judgment be appropriate as to special
     employee status." Bellamy v. Columbia University, 50 A.D.3d 160 (1st Dept. 2008)(quoting



                                      WOOD •SMITH • HENNING • BERMAN
Page 2


Thompson, supra)(Emphasis Added). Other factors include the method of payment, the
furnishing of equipment, the right to discharge the employee, and the relative nature of the work.
Forjan v. Leprino Foods Inc., 209 Fed. Appx. 8(2d Cir. 2006).
In the present case, plaintiff Tibor Kiss acted as a special employee of Judy. Based on plaintiffs
testimony, plaintiff was initially retained as a special employee by Judy in June 2017 when he
was interviewed by Judy's Richard Gyurus. See plaintiffs EBT, p. 20, 98-99; Zeges EBT, p. 8,
39. From this moment onward, through the day of his accident, he received his work instructions
exclusively from Judy contractors Gyurus and Laci. See plaintiffs EBT, p. 34-35, 39.
Usually, plaintiffs painting assignments lasted one day and Mr. Gyurus would send plaintiff, via
text message, the location and description of the next day's job, including the day before the
accident. See plaintiffs EBT, p. 101, 104; Gyurus EBT, p. 14-I5. Plaintiff generally worked
alone without any direct supervision other than his communications with Mr. Gyurus and Laci.
See plaintiffs EBT, p. 41. At the end of each work day, he would update Mr. Gyurus as to the
progress of his work. See Gyurus EBT, p. 33. When plaintiff arrived. at different work sites, he
advised the building management that he was there on behalf of Judy, per Mr. Gyurus'
instructions. See plaintiffs EBT,p. 106-107.
In order to get paid for his work at the end of the week, plaintiff would send a catalog of his
completed work assignments every Sunday to the email address judvpaintin~(a~~gmail.com. See
plaintiffs EBT, p. 102. Although plaintiff received his paycheck and workers' compensation
benefits from Z&Z Service Inc., see plaintiffs EBT, p. 103, at no time did a Z&Z Service Inc.
employee or contractor exert control over plaintiffs work. See plaintiffs EBT, p. 141-142. In
fact, other than the two co-owners of Z&Z Service Inc., who were also the two co-owners of
Judy, Z&Z Service Inc. did not employ any supervisors or other employees at the time of the
accident. See Zeges, p. 29-30.
Based on the above testimony that Judy assumed exclusive control over plaintiffs work, we
respectfully request the Court dismiss all of plaintiffs claims and all cross claims and third party
claims for common law indemnification and contribution.
                   Judy Painting Corp. Is Not a Proper Labor Law Defendant
N.Y. Labor Law §§ 240(1), 200, and 241(6) only apply to defendants that are owners, general
contractors, or agents of either. See McCarthy v. Turner Const. Inc., 17 N.Y.3d 369, 374 (N.Y.
2011); Rizzuto v. L.A. Wenger Contracting Co. Inc., 91 N.Y.2d 343, 348-351 (N.Y. 1998).
"[O]ne may be vicariously liable as an agent of the property owner for injuries sustained. under
the statute in an instance where one has the ability to control the activity which brought about the
injury." Walls v. Turner Const. Co., 4 N.Y.3d 861 (N.Y. 2006)."An agent's liability is limited to
those areas and activities within the scope of the work delegated or, in other words, to the
particular agency created." Lamar v. Hill Intern., Inc., 153 A.D.3d 685(2nd Dept. 2017).
A party qualifies as a statutory general contractor where it undertakes general contractor duties
by coordinating and supervising the project and hiring and paying subcontractors. Sanchez v.



                               WOOD •SMITH • HENNING • BERMAN
Page 3


Metro Builders Corp., 136 A.D.3d 783 (2nd Dept. 2016); See also Outwater v. Baluster, 253
A.D.2d 902 (3rd Dept. 1998)("An entity is a contractor within the meaning of Labor Law
§240(1) and §241(6) if it had the power to enforce safety standards and choose reliable
subcontractors.").
In the present matter, Judy did not coordinate trades or directly supervise the project. Rather, as
noted above, it merely directed plaintiff where to report to work on the day of the accident and
had no one on site to enfarce safety rules. Nor did Judy exhibit the necessary level of control to
be an agent of the owner since it had no written agreement with the owner providing for an
agency relationship and/or delineating Judy's realm of authority on the project and Judy did not
provide tools or equipment to plaintiff. See plaintiffs EBT, p. 110. Since Judy was not an owner,
general contractor, or agent of either, all of plaintiffs N.Y. Labor Law claims must be dismissed
against it. As for the common law negligence claim, it must likewise be dismissed as it is
undisputed that Judy did not create or have notice of any dangerous condition that caused
plaintiffs accident. It did not provide the ladder and received no prior complaints.
                     All Industrial Code Allegations in Support ofPlaintiffs
                          Labor Law ~ 241(6) Claim Must Be Dismissed
Plaintiff alleges defendants violated Industrial Code §§ 23-1.5, 23-1.7, 23-1.15, 23-1.16, 23-1.17,
23-1.21. Rule 23-1.5(a) and Rule 23-1.5(b) are too vague and generalized to support a Labor
Law 241(6) claim. Ulrich v. Motor Parkway Properties, 84 A.D.3d 1221 (2nd Dept. 2011);
Guallpa v. CanaNsie Plaza LLC, 144 A.D.3d 1088(2nd Dept. 2016). Rule 23-1.5(c) prohibits the
provision of ladders which contain defects or that are broken or in disrepair. This section is
inapplicable since plaintiff testified the accident occurred when the ladder "moved" because it
was unsecured, not that it contained a defect. See plaintiffs EBT,p. 121.
Rule 23-1.7 is inapplicable because it does not apply to hazards related to the use of ladders.
Rule 23-1.15 describes requirements for handrails as opposed to when they should be used. Since
no handrail was involved in this accident, this section is inapplicable. Rule 23-1.16 applies to the
use of safety belts, harnesses, tail lines, or life lines. Since plaintiff was performing work on a
ladder within an apartment bathroom, these safety devices would be impractical to use. This
section is therefore inapplicable. Rule 23-1.17 provides requirements of life nets and is thus
inapplicable.
Rule 23-1.21 is inapplicable because there is no evidence that the ladder in question contained
any broken parts, insecure joints, or any other flaw or defect that can cause ladder failure. The
photographs of the ladder, marked as e~ibit at plaintiffs deposition, do not depict any apparent
defects.
               The Owner's Contractual Indemnification Claim Must Be Dismissed
In New York, "the right to contractual indemnification depends upon the specific language of the
contract." Reisman v. Bay Shore Union Free Sch. Dist., 74 A.D.3d 772, 773 (2nd Dept. 2010).
"The promise to indemnify should not be found unless it can clearly be implied from the




                               WOOD •SMITH • HENNING • BERMAN
Page 4


language and purpose of the entire agreement and surrounding circumstances." Alfaro v. 6S West
13th Acquisition LLC, 74 A.D. 3d 1255 (2nd Dept. 2010). "In the absence of a legal duty to
indemnify, a contractual indemnification provision must be strictly construed to avoid reading
into it a duty which the parties did not intend to be assumed." Id. Any ambiguity in an
indemnification provision must be construed against the drafter. Mejia v. Trustees ofNet Realty
Holding Trust, 304 A.D. 2d 627(2nd Dept. 2003).
The co-defendant owner produced a contract, after the completion of depositions, in support of
its contractual indemnity claim. The agreement, however, cannot support such a claim for the
following reasons: (1) It is undated;(2) It omits the identity of the supposed indemnitor;(3) It
does not delineate the period of time the agreement was in effect; (4) It does not delineate the
scope of work ofthe agreement; and (5)the indemnity provision contained therein does not refer
to painting work.
Conclusion
It is respectfully requested that this Court dismiss all of plaintiffs claims and all cross claims and
third party claims against Judy.
                                                   Y

                         1h~L~Z~]~t.:~~IIIY:A:I~~~~': '.~l.7►L/r~~~1111~



                                                 B. Gilmartin

cc:

Via ECF

         RONAI & RONAI,LLP
         Attorneysfor Plaintiff
         34 Adee Street
         Port Chester, New York 10573

       NEWMAN MYERS KREINES GROSS HARRIS,P.C.
       Attorneysfor Defendant/Third-Party Plaintiff
       Clinton Green North LLC et al.
       40 Wall Street
       New York, New York 10005-1335
       (212)619-4350
       dcole(a~nmk h~ com




                               WOOD •SMITH • HENNING • BERMAN
Page 5


         RUTA SOULIOS & STRATIS LLP
         Attorneysfor Third Party Defendant
         Z&ZService Inc.
         211 East 43rd Street
         24th Floor
         New York, NY 10017
         jruta@lawnynj.com


BBG:BBG
LEGAL:10763-0002/12398689.1




                             WOOD •SMITH • HENNING • BERMAN
